This opinion will be unpublished and
                        may not be cited except as provided by
                        Minn. Stat. § 480A.08, subd. 3 (2012).

                             STATE OF MINNESOTA
                             IN COURT OF APPEALS
                                   A13-2022


                                 Bradley G. Bremer,
                                      Relator,

                                          vs.

                                 Thomas Allen, Inc.,
                                    Respondent,

                Department of Employment and Economic Development,
                                    Respondent.


                                 Filed July 21, 2014
                                      Affirmed
                                 Halbrooks, Judge


                Department of Employment and Economic Development
                                File No. 29520230-9

Bradley G. Bremer, Savage, Minnesota (pro se relator)

Thomas Allen, Inc., West St. Paul, Minnesota (respondent)

Lee B. Nelson, Minnesota Department of Employment and Economic Development,
St. Paul, Minnesota (for respondent Department of Employment and Economic
Development)

      Considered and decided by Hudson, Presiding Judge; Halbrooks, Judge; and

Smith, Judge.
                         UNPUBLISHED OPINION

HALBROOKS, Judge

       Relator challenges the unemployment-law judge’s (ULJ) dismissal of his appeal of

a determination that he is ineligible to receive unemployment benefits. Because we

conclude that the ULJ correctly determined that relator’s appeal was not filed within the

required statutory time frame, we affirm.

                                            FACTS

       Relator Bradley Bremer ended his employment with Thomas Allen, Inc., on

March 21, 2012.      Relator applied for unemployment benefits with the Minnesota

Department of Employment and Economic Development (DEED). On April 5, 2012,

DEED sent notice to relator that he is ineligible for unemployment benefits because he

was discharged for employment misconduct. Relator challenged DEED’s determination.

Following a hearing, the ULJ determined that relator had committed employment

misconduct and is ineligible to receive unemployment benefits. Relator was notified that

if he wished to appeal the ULJ’s decision, he must file a request for reconsideration by

June 11, 2012.

       On June 8, 2012, relator attempted to file his request for reconsideration by fax

and on DEED’s website, but he was unable to do so because of a power outage that

DEED was experiencing at its offices that day. On June 11, 2012, relator called DEED

and was told that the department had not received his request for reconsideration. The

department’s representative told relator that if he had evidence that he had sent the fax on

June 8 “that he ‘would be fine,’ that the sheet showing [that] he faxed the document on


                                              2
[June] 8 would be ‘good enough’ and that all he needed to show was that he had tried to

fax a request for reconsideration on [June] 8.” The department’s representative also told

relator that he had the option to mail, file online, or fax his request for reconsideration.

On June 13, 2012, relator submitted his request for reconsideration online and faxed the

error report indicating that he had attempted to fax his appeal to DEED on June 8.

       On August 20, 2012, relator’s request for reconsideration was dismissed as

untimely. Relator appealed this determination to the court of appeals. On appeal, DEED

conceded that the ULJ was unaware of relator’s attempt to submit his request for

reconsideration during the power outage. Bremer v. Thomas Allen, No. A12-1699 (Minn.

App. May 30, 2013) (order op.). DEED asked this court to reverse and remand the

matter, which we did. Id.

       On remand, an evidentiary hearing was held to determine whether relator

submitted a timely request for reconsideration.          The ULJ issued an amended

determination of ineligibility, once again finding that relator’s request was untimely.

Because of relator’s untimely request for reconsideration, the ULJ’s determination that

relator is ineligible to receive unemployment benefits became final.        This certiorari

appeal follows.

                                     DECISION

       A ULJ’s decision to dismiss an appeal as untimely is a question of law, which we

review de novo. Stassen v. Lone Mountain Truck Leasing, LLC, 814 N.W.2d 25, 29

(Minn. App. 2012).     We review a ULJ’s decision to determine whether a relator’s

substantial rights have been prejudiced by unlawful procedure, error of law, findings not


                                             3
supported by substantial evidence, or a decision that is arbitrary and capricious. Minn.

Stat. § 268.105, subd. 7(d)(3)-(6) (2012).

       A ULJ’s decision is final unless an applicant, employer, or the commissioner files

a request for reconsideration within 20 calendar days. Minn. Stat. § 268.105, subds. 1(c),

2(a) (2012). If the statutory time period elapses and a party fails to file a request for

reconsideration, a ULJ lacks jurisdiction over the appeal, and it must be dismissed. Rowe

v. Dep’t of Emp’t & Econ. Dev., 704 N.W.2d 191, 195 (Minn. App. 2005).

       Here, the facts are not in dispute. DEED experienced a power outage on the day

that relator attempted to submit his request for reconsideration. DEED did not receive

relator’s request by the June 11 deadline, and a DEED representative misinformed relator

that his request would be considered timely so long as he submitted the fax-error report

showing that he attempted to fax his request on June 8.

       We are mindful of the mitigating circumstances here and agree that they are most

unfortunate. But under Minnesota law “[t]here is no equitable or common law denial or

allowance of unemployment benefits.” Minn. Stat. § 268.069, subd. 3 (2012). We have

repeatedly held that unemployment benefits decision appeal deadlines are absolute,

unforgiving, and that mitigating circumstances do not create an exception to the statutory

deadline. See, e.g., Kennedy v. Am. Paper Recycling Corp., 714 N.W.2d 738, 738-40

(Minn. App. 2006) (concluding that because “there are no statutory provisions for

extensions or exceptions to the appeal period,” an appeal filed one day late was untimely

and properly dismissed); Rowe, 704 N.W.2d at 196 (stating that the statutory appeal

period “is strictly construed against the relator”); Smith v. Masterson Personnel, Inc., 483


                                             4
N.W.2d 111, 112 (Minn. App. 1992) (“[T]here are no extensions or exceptions . . . to the

appeal period.”); King v. Univ. of Minn., 387 N.W.2d 675, 677 (Minn. App. 1986)

(“[S]tatutes designating the time for appeal from decisions of all levels of [DEED] should

be strictly construed, regardless of mitigating circumstances.”), review denied (Minn.

Aug. 13, 1986).

      The statute requires that a request for reconsideration must be filed within 20 days.

Minn. Stat. § 268.105, subd. 2(a) (2012). Here, relator knew on June 11, the last day to

timely file his appeal, that his request for reconsideration had not been received by

DEED. Relator was told that he had the option to submit his request via mail or online,

which he could have done that day. He did not. Instead, he waited until June 13, 2012,

to re-attempt to submit his request.    And although a DEED employee misinformed

relator, it is the statute, not DEED employees, that determines the deadline for appeals.

Comments made by a DEED employee during a telephone inquiry have no bearing on the

deadline imposed by law.

      Because the law provides for no exceptions to alter the statutory period, the ULJ

did not have jurisdiction to decide whether the determination of ineligibility is correct.

We conclude that the ULJ properly dismissed relator’s appeal as untimely.

      Affirmed.




                                            5